t c summary opinion united_states tax_court kevin h dyer and denise l saunders dyer petitioners v commissioner of internal revenue respondent docket no 10220-08s filed date kevin h dyer and denise l saunders dyer pro sese edward lee walter for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure after concessions the issues remaining for decision are whether petitioners are entitled to dependency_exemption deductions for petitioner kevin h dyer’s mr dyer two youngest children we hold that petitioners are not and whether petitioners are entitled to a child_tax_credit for mr dyer’s youngest child we hold that petitioners are not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of ohio when the petition was filed before his marriage to denise l saunders dyer mrs dyer mr dyer was married to jill a dyer now jill weaver ms weaver mr dyer and ms weaver had three children one born in each of the following years and although a letter dated date from respondent to petitioners allows two dependency_exemptions the parties stipulated that the letter allowed dependency_exemptions for one child of kevin dyer and two children of denise dyer for a total of three dependency_exemptions in addition respondent conceded that petitioners were allowed the child_tax_credit on account of one child of denise dyer in mr dyer and ms weaver divorced and entered into a parties’ proposed shared parenting plan the shared parenting plan which is undated but signed by mr dyer ms weaver and their respective attorneys in the shared parenting plan primary custody of the children was given to ms weaver the shared parenting plan also stated that mr dyer would make child_support payments to ms weaver through the montgomery county support enforcement agency with respect to dependency_exemptions for tax purposes the shared parenting plan detailed the following provision tax exemption the father shall have the tax exemptions for all three children beginning tax_year provided he is current in his child_support obligation the court retains jurisdiction over this as well as all other matters involving the children for mr dyer was current in his child_support obligation in addition to mr dyer’s three children mrs dyer also brought three children of her own to the marriage thus when petitioners filed their federal_income_tax return they claimed dependency_exemption deductions for five children mr dyer’s three children and mrs dyer’s oldest and youngest children and the child_tax_credit on account of two children mr dyer’s youngest child and mrs dyer’s youngest child in a notice_of_deficiency dated date respondent disallowed all five of the dependency_exemption deductions and the child_tax_credit for both children respondent subsequently conceded that petitioners were entitled to three dependency_exemption deductions on account of mr dyer’s oldest child and mrs dyer’s oldest and youngest children in addition respondent conceded that petitioners were allowed the child_tax_credit for mrs dyer’s youngest child discussion a burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to respondent conceded the dependency_exemption deduction on account of mr dyer’s oldest child on the basis that she actually lived with petitioners throughout the entire year and was a full- time student see sec_152 ascertaining the taxpayer’s liability petitioners have not alleged that sec_7491 applies therefore the burden_of_proof remains on petitioners b dependency_exemption deductions in general a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines a dependent to include a qualifying_child a qualifying_child must inter alia share the same principal_place_of_abode as the taxpayer for more than one-half of the year in issue sec_152 because the shared parenting plan awarded primary custody to ms weaver and mr dyer admitted that he was the noncustodial_parent for his two youngest children we find that ms weaver was the custodial_parent of mr dyer’s two youngest children for in the case of divorced or separated parents however special rules determine which parent may claim a dependency_exemption deduction for a dependent see sec_152 as relevant to the present case sec_152 allows the noncustodial_parent to claim the dependency_exemption deduction for a child if the custodial_parent signs a written declaration releasing his or her claim to the deduction and the noncustodial_parent attaches the declaration to his or her tax_return the declaration required by sec_152 must be made on either form_8332 release of claim to exemption for child of divorced or separated parents or on a statement conforming to the substance of that form 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir see sec_1 4t a q a-3 temporary income_tax regs fed reg date form_8332 requires a taxpayer to furnish the name of the child or children the name and social_security_number of the noncustodial_parent claiming the dependency_exemption deductions the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year or years for which the claims were released see miller v commissioner supra pincite the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs fed reg date in the instant case mr dyer admits that he was the noncustodial_parent for his two youngest children during it follows therefore that petitioners may be entitled to the dependency_exemption deduction if they attached to their tax_return a written declaration as required under sec_152 petitioners contend that the shared parenting plan submitted to respondent after the filing of the tax_return constitutes such a written declaration accordingly we must decide whether the shared parenting plan constitutes a written declaration under sec_152 in boltinghouse v commissioner tcmemo_2003_134 the taxpayers attached to their return a copy of a separation agreement which was signed by both the custodial and noncustodial parents the separation agreement unconditionally granted the noncustodial_parent the dependency_exemption deductions the court held that the separation agreement met the requirements of a written declaration under sec_152 because it conformed in substance to form_8332 similar to the separation agreement in boltinghouse petitioners contend that the shared parenting plan is signed by both the custodial and noncustodial parents however simply because the custodial_parent signed the shared parenting plan does not end the analysis the shared parenting plan must conform in substance to form_8332 we hasten to note that a copy of the shared parenting plan was not attached to petitioners’ return as contemplated by the statute although this omission might be sufficient for us to sustain respondent’s determination the parties framed the issue in terms of whether the shared parenting plan constituted a written declaration under sec_152 accordingly our analysis follows that approach unlike the separation agreement in boltinghouse v commissioner supra the shared parenting plan at issue is conditional namely that mr dyer is entitled to the tax exemptions for all three children beginning tax_year provided he is current in his child_support obligation emphasis added this condition suggests that mr dyer’s compliance with his support obligations may change from year to year such that his entitlement to the dependency_exemption deductions for his children is potentially subject_to change each year although mr dyer met the condition in the internal_revenue_service cannot be expected to police divorce decrees and separation agreements because of its conditional nature the relevant part of the shared parenting plan does not constitute an equivalent to form_8332 and thus does not comport with the requirements of sec_152 see also brissett v commissioner tcmemo_2003_310 therefore we find that the shared parenting plan does not constitute a written declaration under sec_152 accordingly petitioners are not entitled to dependency_exemption deductions for mr dyer’s two youngest children for for future tax returns if ms weaver were to properly complete and execute a form_8332 releasing her claim to the dependency_exemption deduction and if petitioners were to attach such form to their return then at least for the taxable_year or years subject_to such form petitioners might succeed in avoiding the issues that have arisen in the present case although mr continued c child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of sec_24 a taxpayer may also satisfy the qualifying_child requirement if the taxpayer establishes entitlement to the dependency_exemption deduction under the exception of sec_152 walker v commissioner tcmemo_2008_194 because petitioners did not establish that mr dyer’s youngest child was a qualifying_child under either sec_152 or the exception under sec_152 the qualifying_child requirement of the child_tax_credit under sec_24 has not been satisfied thus petitioners are not entitled to the child_tax_credit they claimed with respect to mr dyer’s youngest child for conclusion we have considered all of the arguments made by petitioners and to the extent that we have not specifically addressed them we conclude that they are without merit continued dyer and ms weaver may not be on the best of terms we note that the divorce court retained jurisdiction over all matters involving the parties’ children to reflect the foregoing decision will be entered under rule
